[Cite as State v. Harper, 2011-Ohio-4568.]


                  [Please see nunc pro tunc opinion at 2013-Ohio-4443.]

                                        COURT OF APPEALS
                                    GUERNSEY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. Sheila G. Farmer, J.
                         Plaintiff-Appellee    :       Hon. Julie A. Edwards, J.
                                               :
-vs-                                           :
                                               :       Case No. 2010-CA-44
HENRY HARPER                                   :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Guernsey County
                                                   Court of Common Pleas, Case No.10-CR-
                                                   70

JUDGMENT:                                          Affirmed

DATE OF JUDGMENT ENTRY:                            September 9, 2011

APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

DANIEL G. PADDEN                                   RONALD COUCH
139 West Eighth Street                             121 West Eighth Street
Cambridge, OH 43725                                Cambridge, OH 43725
[Cite as State v. Harper, 2011-Ohio-4568.]


Gwin, P.J.

        {¶1}     Defendant-appellant Henry Harper appeals the judgment of the Guernsey

County Court of Common Pleas convicting him of Kidnapping with a firearm

specification, a felony of the first degree in violation of R.C. 2905.01(A)(1) and (2),

Having Weapons While Under a Disability with a firearm specification a felony of the

third degree in violation of R.C. 2923.13, and Discharge of a Firearm on or Near

Prohibited Premises a misdemeanor of the first degree in violation of R.C. 2923.162.

Plaintiff-appellee is the State of Ohio.

                                STATEMENT OF THE FACTS AND CASE

        {¶2}     On May 7, 2010 appellant was employed by Little Bear Construction which

is owned by David Ratliff, .it was Friday and a pay day. There was a disagreement at

work and appellant left the work sight and went to the home of Mr. Ratliff. Appellant was

anxious, excited, and argumentative.

        {¶3}     After leaving Mr. Ratliff's residence, appellant arrived at the residence of a

friend, Charles Dalton, at approximately 5:30 p.m. At the Dalton residence, appellant

was observed to be agitated and in possession of a black handgun.

        {¶4}     At approximately 7:30 p.m. appellant's wife, Tina Harper, arrived home

from running errands to find her husband drinking and upset. Appellant said to his wife,

"Bitch, you're going to take me down there," meaning to Mr. Ratliff's residence. (T. at

287). Appellant was knocking things off the kitchen counter, breaking things, and would

not calm down. Appellant knocked a frying pan off the stove and ordered Mrs. Harper

to drive him to Mr. Ratliff's home. Appellant stated that he was going to "teach him a
Guernsey County, Case No. 2010-CA-44                                                       3


lesson." (T. at 288). Mrs. Harper drove appellant and they stopped at different places

including a service station and a friend's home.

       {¶5}     Mrs. Harper was scared and afraid of appellant. (T. at 287-288.) Appellant

threatened his wife during the incident, showing her the butt of his gun while she was

driving and waving the gun around next to her. Appellant gave his wife directions to the

Ratliff home, telling her that if she pulled over or made a scene he would beat her head

in with the gun. Appellant told his wife that he was going to "shoot up" Mr. Ratliff's truck,

and when they arrived at the residence, appellant put his arm out the window and Mrs.

Harper heard several gunshots.

       {¶6}     After this incident, appellant came into contact with a friend Robert Webb,

to whom he relayed the information that he had "just shot at some people." (T. at 271).

       {¶7}     At 10:27 p.m. on May 7, 2010, the Guernsey County Sheriff's Office

received a call regarding shots being fired at the residence of David Ratliff. Upon arrival

at the scene, the deputies discovered several spent Winchester 9 mm casings along the

roadway in front of the residence. Mr. Ratliff informed the deputies that earlier that day

he had a disagreement with appellant regarding some occurrences on a job site.

       {¶8}     At approximately 11:30 p.m. on the same night, the deputies were en

route to the Sheriff's Office when they received another call regarding a man with a

pistol. Upon learning that the subject of the call was appellant, the deputies went to

appellant’s home. Appellant was not at the residence, but his wife arrived shortly after

the deputies, driving a silver S-10 pickup truck. At the time of her arrival at the

residence, Mrs. Harper told the deputies that she did not know the current whereabouts

of appellant.
Guernsey County, Case No. 2010-CA-44                                                      4


       {¶9}   Mrs. Harper permitted the deputies to search the residence. During that

search, the deputies discovered a partial box of Winchester 9 mm bullets and empty

gun boxes. Also on the property, the deputies located a minivan behind a building. The

hood of the van was warm as if the van had been recently driven.              Mrs. Harper

eventually admitted she had driven appellant to the residence of a Mr. Dalton.

       {¶10} Upon arriving at Mr. Dalton's residence, the deputies patted appellant

down for weapons. At the Sheriff's Office, appellant submitted to a gunshot residue

swab. Appellant was asleep in the holding cell and his right arm was resting underneath

his body. When the deputy asked appellant for his left hand in order to conduct the

gunshot residue test appellant raise his left arm straight up in the air allowing the deputy

to conduct the test. When the deputy asked for his right hand, appellant did not answer

or otherwise comply with the request. Appellant tested positive for gunshot residue.

       {¶11} Testimony was introduced at trial that appellant owned a gun and that he

had it with him that night. In addition appellant acknowledged that he had been

convicted of a felony about twenty-five (25) years before the night in question. Further it

was acknowledged that there was no record that was attached or a part of the original

case to indicate that appellant had expunged or sealed that record. However, appellant

testified that he had purchased guns legally since his previous felony and had gone

through records checks for those purchases. He had further passed records checks for

federal employment and other jobs that he had held. Finally, appellant testified that he

had asked his attorney to file and seal his record and that he thought that had been

done some years before the incidents which occurred May 7, 2010 and which resulted

in these charges being filed.
Guernsey County, Case No. 2010-CA-44                                                 5


       {¶12} On May 25, 2010, appellant was indicted by the Guernsey County Grand

Jury for the following:

       {¶13} Having Weapons While Under Disability in violation of R.C. 2923.13, with

a Firearm Specification, a felony of the third degree;

       {¶14} Tampering With Evidence in violation of R.C. 2921.12(A)(1), a felony of

the third degree;

       {¶15} Discharge of Firearm on or Near Prohibited Premises in violation of R.C.

2923.162, a misdemeanor of the first degree; and

       {¶16} Kidnapping in violation of R.C. 2905.01(A)(1) and (2), with a Firearm

Specification, a felony of the first degree.

       {¶17} On October 15, 2010, the jury returned the following verdicts:

       {¶18} GUILTY of Having Weapons While Under Disability in violation of R.C.

2923.13, with a Firearm Specification, a felony of the third degree;

       {¶19} NOT GUILTY of Tampering With Evidence in violation of R.C.

2921.12(A)(1), a felony of the third degree;

       {¶20} GUILTY of Discharge of Firearm on or Near Prohibited Premises in

violation of R.C. 2923.162, a misdemeanor of the first degree; and

       {¶21} GUILTY of Kidnapping in violation of R.C. 2905.01(A)(1) and (2), with a

Firearm Specification, a felony of the first degree.

       {¶22} On November 3, 2010, appellant was sentenced to three years

imprisonment for Count 1, six months imprisonment for Count 3, two years

imprisonment for Count 4, and three years imprisonment for the Firearm Specification to

Count 4. The three year mandatory sentence for the Firearm Specification was ordered
Guernsey County, Case No. 2010-CA-44                                                                      6


to be served first with all remaining prison terms to be served consecutively, for a total

of eight years imprisonment.

        {¶23} Appellant has timely appealed raising three assignments of error:1

        {¶24} “I. THE DECISION WAS AGAINST THE SUFFICIENCY AND MANIFEST

WEIGHT OF THE EVIDENCE.

        {¶25} “II. THE TRIAL COURT COMMITTED ERROR BY IMPROPERLY

CHARGING THE JURY.

        {¶26} “III. APPELLANT WAS DENIED HIS RIGHT BECAUSE OF INEFFECTIVE

ASSISTANCE OF COUNSEL.”

                                                         I.

        {¶27} In his first assignment of error, appellant maintains that his convictions are

against the weight of the evidence and are based upon insufficient evidence. We

disagree.

        {¶28} Our review of the constitutional sufficiency of evidence to support a

criminal conviction is governed by Jackson v. Virginia (1979), 443 U.S. 307, 319, 99

S.Ct. 2781, which requires a court of appeals to determine whether “after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Id.; see

also McDaniel v. Brown (2010), --- U.S. ----, 130 S.Ct. 665, 673, 175 L.Ed.2d 582



        1
          Appellant, pro se, attempted to file documents with the Clerk of Courts in this case. He did not
request and was not granted leave to file a pro se brief. This brief was filed after the State had filed its
brief. Appellant’s pro se brief does not show a proper Proof of Service as mandated by App. R. 13.
Accordingly, the State had no opportunity to reply to appellant’s pro se brief. Additionally, Ohio law
prohibits a defendant and his appointed counsel from acting as “co-counsel” See, State v. Martin, 103
Ohio St.3d 385, 816 N.E.2d 227, 2004-Ohio-5471. Accordingly, we will not address appellant’s pro se
arguments in the disposition of this appeal.
Guernsey County, Case No. 2010-CA-44                                                     7

(reaffirming this standard). See, State v. Clay, 187 Ohio App.3d 633, 933 N.E.2d 296,

2010-Ohio-2720 at ¶68.

      {¶29} Jackson thus establishes a two-step inquiry for considering a challenge to

a conviction based on sufficiency of the evidence. First, a reviewing court must consider

the evidence presented at trial in the light most favorable to the prosecution. Jackson,

443 U.S. at 319, 99 S.Ct. 2781, 61 L.Ed.2d 560. This means that a court of appeals

may not usurp the role of the finder of fact by considering how it would have resolved

the conflicts, made the inferences, or considered the evidence at trial. See Id., at 318-

319, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560. Rather, when “faced with a record of

historical facts that supports conflicting inferences” a reviewing court “must presume

even if it does not affirmatively appear in the record that the trier of fact resolved any

such conflicts in favor of the prosecution, and must defer to that resolution.” Id. at 326,

443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560; see also McDaniel, --- U.S. ----, 130 S.Ct.

at 673-674, 175 L.Ed.2d 582; United States v. Nevils (C.A.9, 2010), 548 F.3d 802.

      {¶30} Second, after viewing the evidence in the light most favorable to the

prosecution, the reviewing court must determine whether this evidence, so viewed, is

adequate to allow “any rational trier of fact [to find] the essential elements of the crime

beyond a reasonable doubt.” Jackson, 443 U.S. at 319, 99 S.Ct. 2781, 61 L.Ed.2d 560;

State v. Thompkins (1997), 78 Ohio St.3d 380, 387, 678 N.E.2d 541; State v. Jenks

(1991), 61 Ohio St.3d 259, 574 N.E.2d 492. See, State v. Clay, supra at ¶ 70.

      {¶31} This second step protects against rare occasions in which “a properly

instructed jury may * * * convict even when it can be said that no rational trier of fact

could find guilt beyond a reasonable doubt.” Jackson, 443 U.S. at 317, 99 S.Ct. 2781,
Guernsey County, Case No. 2010-CA-44                                                      8


61 L.Ed.2d 560. More than a “mere modicum” of evidence is required to support a

verdict. Id. at 320, 99 S.Ct. 2781, 61 L.Ed.2d 560 (rejecting the rule that a conviction be

affirmed if “some evidence” in the record supports the jury's finding of guilt). At this

second step, however, a reviewing court may not “‘ask itself whether it believes that the

evidence at the trial established guilt beyond a reasonable doubt,’ ” Id. at 318-319, 99

S.Ct. 2781, 61 L.Ed.2d 560, quoting Woodby v. INS (1966), 385 U.S. 276, 282, 87 S.Ct.

483, 17 L.Ed.2d 362, only whether “any” rational trier of fact could have made that

finding, Id. at 319, 99 S.Ct. 2781, 61 L.Ed.2d 560. Nevils.

       {¶32} Manifest weight of the evidence claims concern the amount of evidence

offered in support of one side of the case, and is a jury question. We must determine

whether the jury, in interpreting the facts, so lost its way that its verdict results in a

manifest miscarriage of justice, State v. Thompkins (1997), 78 Ohio St. 3d 387, 678

N.E.2d 541, 1997-Ohio-52, superseded by constitutional amendment on other grounds

as stated by State v. Smith, 80 Ohio St.3d 89, 1997-Ohio-355, 684 N.E.2d 668. On

review for manifest weight, a reviewing court is “to examine the entire record, weigh the

evidence and all reasonable inferences, consider the credibility of the witnesses and

determine whether in resolving conflicts in the evidence, the trier of fact clearly lost its

way and created such a manifest miscarriage of justice that the judgment must be

reversed. The discretionary power to grant a new hearing should be exercised only in

the exceptional case in which the evidence weighs heavily against the judgment.” State

v. Thompkins, supra, 78 Ohio St.3d at 387, citing State v. Martin (1983), 20 Ohio

App.3d 172, 175. Because the trier of fact is in a better position to observe the

witnesses’ demeanor and weigh their credibility, the weight of the evidence and the
Guernsey County, Case No. 2010-CA-44                                                       9

credibility of the witnesses are primarily for the trier of fact. State v. DeHass (1967), 10

Ohio St.2d 230, 227 N.E.2d 212, syllabus 1.

       {¶33} In Thompkins, the Ohio Supreme Court held "[t]o reverse a judgment of a

trial court on the basis that the judgment is not sustained by sufficient evidence, only a

concurring majority of a panel of a court of appeals reviewing the judgment is

necessary." Id. at paragraph three of the syllabus. However, to "reverse a judgment of

a trial court on the weight of the evidence, when the judgment results from a trial by jury,

a unanimous concurrence of all three judges on the court of appeals panel reviewing

the case is required." Id. at paragraph four of the syllabus; State v. Miller (2002), 96

Ohio St.3d 384, 2002-Ohio-4931 at ¶38, 775 N.E.2d 498.

       {¶34} Appellant was found guilty of Kidnapping. R.C. 2905.01 defines the

offense of kidnapping as, “(A) No person, by force, threat, or deception, or, in the case

of a victim under the age of thirteen or mentally incompetent, by any means, shall

remove another from the place where the other person is found or restrain the liberty of

the other person, for any of the following purposes: (1) To hold for ransom, or as a

shield or hostage; (2) To facilitate the commission of any felony or flight thereafter.”

       {¶35} In the case at bar, appellant’s wife testified that she was scared and afraid

of appellant and that he threatened physical harm to her if she did not comply with his

directions. It was further clear that by forcing Mrs. Harper to drive him to Mr. Ratliff’s

home, she facilitated the commission of the felony and the flight thereafter.

       {¶36} Viewing the evidence in a light most favorable to the prosecution, we

conclude that a reasonable person could have found beyond a reasonable doubt that

appellant had committed the crime of kidnapping. We hold, therefore, that the State met
Guernsey County, Case No. 2010-CA-44                                                    10


its burden of production regarding each element of the crime of kidnapping and,

accordingly, there was sufficient evidence to support appellant’s conviction.

      {¶37} A fundamental premise of our criminal trial system is that ‘the jury is the lie

detector.’ United States v. Barnard, 490 F.2d 907, 912 (C.A.9 1973) (emphasis added),

cert. denied, 416 U.S. 959, 94 S.Ct. 1976, 40 L.Ed.2d 310 (1974). Determining the

weight and credibility of witness testimony, therefore, has long been held to be the ‘part

of every case [that] belongs to the jury, who are presumed to be fitted for it by their

natural intelligence and their practical knowledge of men and the ways of men.’ Aetna

Life Ins. Co. v. Ward, 140 U.S. 76, 88, 11 S.Ct. 720, 724-725, 35 L.Ed. 371 (1891)”.

United States v. Scheffer (1997), 523 U.S. 303, 313, 118 S.Ct. 1261, 1266-1267.

      {¶38} Although appellant cross-examined the witnesses and argued that Mrs.

Harper was left alone during the time she was in the car with appellant and further that

she did not ask for help when she had the opportunity to do so to negate the State’s

argument that he kidnapped his wife, the weight to be given to the evidence and the

credibility of the witnesses are issues for the trier of fact. State v. Jamison (1990), 49

Ohio St.3d 182, certiorari denied (1990), 498 U.S. 881. The jury was free to accept or

reject any and all of the evidence offered by the parties and assess the witness’s

credibility. "While the jury may take note of the inconsistencies and resolve or discount

them accordingly * * * such inconsistencies do not render defendant's conviction against

the manifest weight or sufficiency of the evidence". State v. Craig (Mar. 23, 2000),

Franklin App. No. 99AP-739, citing State v. Nivens (May 28, 1996), Franklin App. No.

95APA09-1236 Indeed, the jurors need not believe all of a witness' testimony, but may

accept only portions of it as true. State v. Raver, Franklin App. No. 02AP-604, 2003-
Guernsey County, Case No. 2010-CA-44                                                      11

Ohio-958, at ¶ 21, citing State v. Antill (1964), 176 Ohio St. 61, 67, 197 N.E.2d 548.;

State v. Burke, Franklin App. No. 02AP-1238, 2003-Ohio-2889, citing State v. Caldwell

(1992), 79 Ohio App.3d 667, 607 N.E.2d 1096. Although the evidence may have been

circumstantial, we note that circumstantial evidence has the same probative value as

direct evidence. State v. Jenks (1991), 61 Ohio St. 3d 259, 574 N.E. 2d 492.

         {¶39} After reviewing the evidence, we cannot say that this is one of the

exceptional cases where the evidence weighs heavily against the convictions. The jury

did not create a manifest injustice by concluding that appellant was guilty of the crime of

Kidnapping as charged in the indictment.

         {¶40} We conclude the trier of fact, in resolving the conflicts in the evidence, did

not create a manifest injustice to require a new trial. The evidence in the record could

convince a reasonable trier of fact that the elements of Kidnapping had been met by the

state.

         {¶41} Appellant's conviction for Kidnapping is supported by sufficient evidence,

and not against the manifest weight of the evidence.

         {¶42} Appellant was also convicted of having weapons while under disability.

R.C. 2923.13, states, in pertinent part: (A) Unless relieved from disability as provided in

section 2923.14 of the Revised Code, no person shall knowingly acquire, have, carry, or

use any firearm or dangerous ordnance, if any of the following apply:

         {¶43} “* * *

         {¶44} “(2) The person is under indictment for or has been convicted of any

felony offense of violence or has been adjudicated a delinquent child for the commission
Guernsey County, Case No. 2010-CA-44                                                    12


of an offense that, if committed by an adult, would have been a felony offense of

violence.”

       {¶45} In the case at bar, it is clear that appellant had a firearm and that he used

that firearm to damage Mr. Ratliff”s property. In addition, the State admitted a certified

copy of appellant’s conviction for aggravated assault during appellant’s jury trial. See,

R.C. 2945.75. (State’ Exhibit K; T. at 403-404). Aggravated assault is a “crime of

violence”. See, R.C. 2901.01(a).

       {¶46} Viewing the evidence in a light most favorable to the prosecution, we

conclude that a reasonable person could have found beyond a reasonable doubt that

appellant had committed the offense of having weapons while under disability. We hold,

therefore, that the State met its burden of production regarding each element of the

crime of having weapons while under disability and, accordingly, there was sufficient

evidence to support appellant’s conviction.

       {¶47} Appellant argued that he had believed his conviction for aggravated

assault had been sealed, and further that he had past several background checks which

should have revealed the existence of his disability under R.C. 2923.13.

       {¶48} In State v. Johnson, 128 Ohio St.3d 107, 942 N.E.2d 347, 2010-Ohio-

6301, the Ohio Supreme Court held, “A conviction for violation of the offense of having

weapons while under disability as defined by R.C. 2923.13(A)(3) does not require proof

of a culpable mental state for the element that the offender is under indictment for or

has been convicted of any offense involving the illegal possession, use, sale,

administration, distribution, or trafficking in any drug of abuse.” Id. at paragraph one of

the syllabus.
Guernsey County, Case No. 2010-CA-44                                                         13


       {¶49} Under the plain language of R.C. 2923.13(A) (2), notice of a disability is

not an expressed element of the offense charged. The statute does not require a

defendant to be aware of or have knowledge of his disability. State v. Smith (1987),

39 Ohio App. 3d 24, 25, 528 N.E.2d 1292; State v. Schilling (September 19, 2000),

Tuscarawas App. No.2000AP040034; State v. Jackson (Oct. 20, 1993), Summit App.

No. CA 16086; State v. Quiles (Feb. 3, 1993), Lorain App. No. 92CA005316. Instead,

R.C. 2923.13 only requires that the defendant knowingly acquire, have, carry, or use a

firearm while under a disability. Smith at 25; Schilling at 11; Jackson at 3; Quiles at 1.

       {¶50} We find the same analysis applies to a violation of R.C.2913.(A)(2). In the

case at bar, appellant admitted that he had been convicted of an offense of violence

and further, the state entered into evidence a certified copy of appellant’s conviction.

Additionally, the Guernsey County Clerk of Courts testified that she could find nothing in

appellant’s case file to substantiate that the conviction had been expunged or sealed.

       {¶51} We conclude the trier of fact, in resolving the conflicts in the evidence, did

not create a manifest injustice to require a new trial. The evidence in the record could

convince a reasonable trier of fact that the elements of having weapons while under

disability had been met by the state.

       {¶52} Appellant's conviction for having weapons while under disability is

supported by sufficient evidence, and not against the manifest weight of the evidence.

       {¶53} Appellant’s First Assignment of Error is overruled.
Guernsey County, Case No. 2010-CA-44                                                       14


                                                 II.

       {¶54} In his Second Assignment of Error, appellant maintains that the trial court

improperly charged the jury regarding the definition of knowingly with respect to the

charge of having weapons while under disability. We disagree.

       {¶55} In the case at bar, the trial court instructed the jury as follows:

       {¶56} “A person acts knowingly regardless of his purpose when he is aware that

his conduct will probably cause a certain result or will probably be of a certain nature. A

person has knowledge of circumstances when he is aware that such circumstances

probably exist.” (T. at 510).

       {¶57} Appellant argues that the trial court should have also instructed the jury,

“Knowingly means that a person is aware of the existence of the facts and that his acts

will probably (cause a certain result) (be of a certain nature).” OJI 417.11 CR.

       {¶58} Crim.R. 30 provides that a party may not assign as error the giving or

failure to give an instruction unless he objects before the jury retires to consider its

verdict. Where a defendant fails to raise a timely objection to the giving or failure to give

an instruction, the defendant has waived all but plain error. State v. Adams (1980), 62

Ohio St. 2d 151, 154. An alleged error "does not constitute a plain error ... unless, but

for the error, the outcome of the trial clearly would have been otherwise." State v. Long

(1978), 53 Ohio St.2d 91, 372 N.E.2d 804, paragraph two of the syllabus.             Initially,

there is no indication in the record that appellant raised any objection to the trial court's

decision to charge to the jury and, therefore, has waived all but plain error. In this case,

however, the trial court did not commit any error in issuing this charge to the jury, plain

or otherwise.
Guernsey County, Case No. 2010-CA-44                                                       15

       {¶59} As noted in our disposition of appellant’s First Assignment of Error, supra.

“R.C. 2923.13 does not require a defendant to be aware of his disability as an element

of the offense. Rather, the statute only requires a defendant knowingly acquire, have,

carry, or use a firearm while a disability exists. We cannot support the notion ignorance

of the law is a defense to a criminal prosecution.” State v. Schilling (September 19,

2000), Tuscarawas App. No.2000AP040034. See also, State v. Johnson, 128 Ohio

St.3d 107, 942 N.E.2d 347, 2010-Ohio-6301 at ¶42.

       {¶60} Accordingly, we find no plain error affecting appellant's substantial rights

occurred as a result of the trial court’s instructions to the jury and the failure to instruct

the jury as suggested by appellant.

       {¶61} Appellant’s Second Assignment of Error is overruled.

                                                 III.

       {¶62} In his Third Assignment of Error appellant contends that his trial counsel

was ineffective. Specifically, appellant argues counsel was ineffective by failing to

present a copy of his actual B.C.I. criminal record which would show that his previous

felony conviction had been sealed and was not a part of his criminal record. In addition

his trial counsel did not object to information coming before the jury concerning the

appellant's misdemeanor convictions for Domestic Violence. We disagree.

       {¶63} A claim of ineffective assistance of counsel requires a two-prong analysis.

The first inquiry is whether counsel's performance fell below an objective standard of

reasonable representation involving a substantial violation of any of defense counsel's

essential duties to appellant. The second prong is whether the appellant was prejudiced

by counsel's ineffectiveness. Lockhart v. Fretwell (1993), 506 U.S. 364, 113 S.Ct. 838;
Guernsey County, Case No. 2010-CA-44                                                      16

Strickland v. Washington (1984), 466 U.S. 668, 104 S.Ct. 2052; State v. Bradley (1989),

42 Ohio St.3d 136, 538 N.E.2d 373.

       {¶64} In order to warrant a finding that trial counsel was ineffective, the petitioner

must meet both the deficient performance and prejudice prongs of Strickland and

Bradley. Knowles v. Mirzayance (2009), --- U.S. ----, 129 S.Ct. 1411, 1419, 173 L.Ed.2d

251.

       {¶65} To show deficient performance, appellant must establish that “counsel’s

representation fell below an objective standard of reasonableness.” Strickland v.

Washington, 466 U.S. at 688, 104 S.Ct. at 2064. This requires showing that counsel

made errors so serious that counsel was not functioning as the “counsel” guaranteed

the defendant by the Sixth Amendment. Strickland v. Washington 466 U.S. at 687, 104

S.Ct. at 2064. Counsel also has a duty to bring to bear such skill and knowledge as will

render the trial a reliable adversarial testing process. Strickland v. Washington 466 U.S.

at 688, 104 S.Ct. 2052 at 2065.

       {¶66} “Thus, a court deciding an actual ineffectiveness claim must judge the

reasonableness of counsel's challenged conduct on the facts of the particular case,

viewed as of the time of counsel's conduct. A convicted defendant making a claim of

ineffective assistance must identify the acts or omissions of counsel that are alleged not

to have been the result of reasonable professional judgment. The court must then

determine whether, in light of all the circumstances, the identified acts or omissions

were outside the wide range of professionally competent assistance. In making that

determination, the court should keep in mind that counsel's function, as elaborated in

prevailing professional norms, is to make the adversarial testing process work in the
Guernsey County, Case No. 2010-CA-44                                                    17


particular case. At the same time, the court should recognize that counsel is strongly

presumed to have rendered adequate assistance and made all significant decisions in

the exercise of reasonable professional judgment.” Strickland v. Washington, 466 U.S.

668 at 689,104 S.Ct. at 2064.

      {¶67} In light of “the variety of circumstances faced by defense counsel [and] the

range of legitimate decisions regarding how best to represent a criminal defendant,” the

performance inquiry necessarily turns on “whether counsel’s assistance was reasonable

considering all the circumstances.” Strickland v. Washington, 466 U.S. 668 at 689,104

S.Ct. at 2064. At all points, “[j]udicial scrutiny of counsel’s performance must be highly

deferential.” Strickland v. Washington, 466 U.S. 668 at 689,104 S.Ct. at 2064.

      {¶68} Appellant must further demonstrate that he suffered prejudice from his

counsel’s performance. See Strickland, 466 U. S., at 691 (“An error by counsel, even if

professionally unreasonable, does not warrant setting aside the judgment of a criminal

proceeding if the error had no effect on the judgment”). To establish prejudice, “[t]he

defendant must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. at 694. To prevail on his ineffective-assistance claim, appellant must

show, therefore, that there is a “reasonable probability” that the trier of fact would not

have found him guilty.

      {¶69} Although appellant argues that his B.C.I. record would show his previous

conviction was sealed, he did not proffer that record in the trial court. In State v. Hooks

(2001), 92 Ohio St.3d 83, 2001-Ohio-150, 748 N.E.2d 528, the Court noted: "[h]owever,
Guernsey County, Case No. 2010-CA-44                                                              18


a reviewing court cannot add matter to the record before it that was not a part of the trial

court's proceedings, and then decide the appeal on the basis of the new matter. See,

State v. Ishmail (1978), 54 Ohio St.2d 402, 8 O.O.3d 405, 377 N.E.2d 500. It is also a

longstanding rule "that the record cannot be enlarged by factual assertions in the brief."

Dissolution of Doty v. Doty (Feb. 28, 1980), Pickaway App. No. 411, citing Scioto Bank

v. Columbus Union Stock Yards (1963), 120 Ohio App. 55, 59, 201 N.E.2d 227.

Appellant's new material may not be considered. See, North v. Beightler, 112 Ohio

St.3d 122, 2006-Ohio-6515, 858 N.E.2d 386, ¶ 7, quoting Dzina v. Celebrezze, 108

Ohio St.3d 385, 2006-Ohio-1195, 843 N.E.2d 1202, ¶ 16. Thus we cannot review

appellant’s contention in this appeal.2 We would also note, however, the Clerk of Courts

testified that she had reviewed the file containing appellant’s conviction for aggravated

assault and found no evidence that a motion to seal or expunge had ever been filed or

granted by the court.

       {¶70} Appellant next argues that his trial counsel was ineffective because he did

not object to information coming before the jury concerning appellant's misdemeanor

convictions for Domestic Violence.

       {¶71} In the case at bar, the prosecutor did not link this testimony to one of the

enumerated reasons set forth in Evid. R. 404(B), (i.e., proof of motive, opportunity,

intent, preparation, plan, knowledge, identity, or absence of mistake or accident).

Accordingly, the prosecutor has failed to establish that such evidence was properly

admitted. However, the admission of prior bad acts is deemed harmless unless there is




       2
         Appellant may however, be able to assert this claim in a Petition for Post Conviction Relief
under R.C. 2953.21. We express no opinion on the timeliness or the merits of such a filing.
Guernsey County, Case No. 2010-CA-44                                                 19

some reasonable probability the evidence contributed to the accused's conviction, City

of Columbus v. Taylor (1988), 39 Ohio St.3d 162, 529 N.E.2d 1382.

      {¶72} “‘The failure to object to error, alone, is not enough to sustain a claim of

ineffective assistance of counsel.’ ” State v. Fears (1999), 86 Ohio St.3d 329, 347, 715

N.E.2d 136, quoting State v. Holloway (1988), 38 Ohio St.3d 239, 244, 527 N.E.2d 831.

In the case at bar, the evidence was limited and brief. Further as detailed in our

disposition of appellant’s First Assignment of Evidence there was more than sufficient

independent evidence of appellant's guilt to render admission of the contested evidence

harmless beyond a reasonable doubt.

      {¶73} None of the instances raised by appellant rise to the level of prejudicial

error necessary to find that he was deprived of a fair trial. Having reviewed the record

that appellant cites in support of his claim that he was denied effective assistance of

counsel, we find appellant was not prejudiced by defense counsel’s representation of

him. The result of the trial was not unreliable nor were the proceedings fundamentally

unfair because of the performance of defense counsel.

      {¶74} Appellant has failed to demonstrate that there exists a reasonable

probability that, had trial counsel objected to the mention of his misdemeanor

convictions the result of his case would have been different.

      {¶75} Because we have found no instances of error in this case, we find

appellant has not demonstrated that he was prejudiced by trial counsel’s performance.

      {¶76} Appellant’s third assignment of error is overruled.
Guernsey County, Case No. 2010-CA-44                                         20


      {¶77} For the forgoing reasons, the judgment of the Court of Common Pleas,

Guernsey County, Ohio is affirmed.

By Gwin, P.J.,

Farmer, J., and

Edwards, J., concur




                                        _________________________________
                                        HON. W. SCOTT GWIN

                                        _________________________________
                                        HON. SHEILA G. FARMER

                                        _________________________________
                                        HON. JULIE A. EDWARDS
WSG:clw 0823
[Cite as State v. Harper, 2011-Ohio-4568.]


             IN THE COURT OF APPEALS FOR GUERNSEY COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                    :
                                                 :
                            Plaintiff-Appellee   :
                                                 :
                                                 :
-vs-                                             :       JUDGMENT ENTRY
                                                 :
HENRY HARPER                                     :
                                                 :
                                                 :
                        Defendant-Appellant      :       CASE NO. 2010-CA-44




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas, Guernsey County, Ohio is affirmed. Costs to

appellant.




                                                     _________________________________
                                                     HON. W. SCOTT GWIN

                                                     _________________________________
                                                     HON. SHEILA G. FARMER

                                                     _________________________________
                                                     HON. JULIE A. EDWARDS